Citation Nr: 0924292	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-29 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1963 to February 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Huntington, West Virginia Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to service 
connection for PTSD.

The Veteran attended a hearing before the undersigned at the 
RO in March 2009.  A transcript of the hearing is of record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires a current medical 
diagnosis of PTSD, medical evidence of a nexus between 
current symptomatology and the specific claimed in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred (unless the evidence 
shows that the veteran participated in combat and the 
stressor is combat related).  38 C.F.R. 3.304(f) (2008).

The record reflects that there are outstanding pertinent 
medical records.  At his March 2009 hearing, the Veteran 
testified that he was presently receiving treatment for PTSD 
at the VA Hospital in Huntington, West Virginia and had been 
for some time.  There are no records from the VA Hospital in 
Huntington, West Virginia associated with the claims file 
since April 2005.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In light of the Veteran's 
testimony regarding VA treatment since April 2005, the RO 
must obtain the outstanding VA medical records identified by 
the Veteran, following the procedures prescribed in 38 C.F.R. 
§ 3.159 as regards requesting records from Federal 
facilities. 

At the hearing and in previous statements, the Veteran has 
reported two  stressor events.  He reported that in November 
1965 when he was on a telephone pole and came under fire 
while with the 578 Signal Corp.  He also reported that in 
January 1966 he came under fire while driving in An Khe 
Valley, between Quihon and Plaiku.  The RO did request 
verification of reported stressors from the United States 
Armed Services Center for Research of Unit Records (USACURR), 
which is now the U.S. Army & Joint Services Records Research 
Center (JSRRC).  In July 2008 it was confirmed there was an 
enemy attack in February 1966 at the An Khe base camp and no 
attack in January 1966 could be confirmed.  The November 1965 
reported stressor was not addressed.  The RO should request 
that the Veteran provide more specific details of the in- 
service stressful incident(s): date(s), place(s), unit of 
assignment at the time of the event(s), description of the 
event(s), medal(s) or citation(s) received as a result of the 
event(s), and, if appropriate, name(s) and other identifying 
information concerning any other individuals involved in the 
event(s).  At a minimum, the Veteran must indicate, if 
possible, the location and approximate time (a two-month 
specific date range) of the stressful event(s) in question, 
and the unit of assignment at the time the stressful event 
occurred.  The RO should also invite the Veteran to submit 
corroborating statements in support, to include from former 
service comrades.

Thereafter, unless objective evidence verifying the 
occurrence of one or more stressors has been obtained, the RO 
should attempt to independently verify the Veteran's 
stressors through contact with the JSRRC.

Moreover, in the event that the RO determines that the record 
establishes the existence of any stressor(s), the RO should 
arrange for the Veteran to undergo VA examination, by a 
psychiatrist, at an appropriate VA medical facility to obtain 
a medical opinion, in part, as to whether the verified 
stressor(s) resulted in PTSD.  It is noted that while the 
record contains findings of PTSD by a positive PTSD screening 
in November 2004, other records show that the condition was 
not diagnosed on psychiatric treatment.  Most of the findings 
of PTSD are not accompanied by any explanation of the 
stressors supporting the diagnosis. 

As a final matter, an April and June 2004 Independent Medical 
Examination report noted that the Veteran was receiving 
Social Security disability.  It does not appear that the 
records of the Social Security Administration (SSA) have been 
requested.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when the VA is put 
on notice of the existence of SSA records, as here, it must 
seek to obtain those records before proceeding with the 
appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  The RO should ascertain whether the Veteran 
is in fact in receipt of SSA benefits and, if so, obtain 
those records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ascertain whether the 
Veteran is receiving SSA benefits, and, 
if so, request that SSA furnish a copy of 
its decision awarding the Veteran 
disability benefits, as well as copies of 
all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities. All records/responses 
received should be associated with the 
claims file.

2.  The RO should obtain from the VA 
Hospital in Huntington, West Virginia all 
records of evaluation and/or treatment of 
the Veteran's PTSD, from 2005 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  The RO should afford the Veteran an 
additional opportunity to provide 
information regarding his alleged in- 
service stressful events that led to his 
PTSD.  The RO should ask the Veteran to 
provide more specific details of the in-
service stressful incident(s): date(s), 
place(s), unit of assignment at the time 
of the event(s), description of the 
event(s), medal(s) or citation(s) 
received as a result of the event(s), 
and, if appropriate, name(s) and other 
identifying information concerning any 
other individuals involved in the 
event(s).  At a minimum, the Veteran must 
indicate the location and approximate 
time (a two-month specific date range) of 
the stressful event(s) in question, and 
the unit of assignment at the time the 
stressful event occurred.

The Veteran is advised that this 
information is vitally necessary, and 
that he must be as specific as possible, 
since, without such detailed information, 
an adequate search for verifying 
information cannot be conducted. The 
Veteran should also be invited to submit 
statements from fellow servicemembers, or 
others that establish the occurrence of 
his claimed in-service stressful 
experiences.

4.  Unless the RO determines that 
sufficient evidence corroborating at 
least one of the stressful experiences 
has been associated with the claims file, 
the RO should undertake necessary action 
to attempt to verify the occurrence of 
the Veteran's alleged in-service 
stressful experience(s).  The RO should 
forward to the JSRRC all supporting 
evidence (to include any probative 
evidence submitted by the Veteran).  If 
JSRRC's research of available records for 
corroborating evidence leads to negative 
results, the RO should notify the Veteran 
and afford him the opportunity to 
respond.  The RO should also follow up on 
any additional action suggested by JSRRC.

5.  After associating with the claims 
file all available records/responses 
received from each contacted entity, the 
RO should prepare a report detailing the 
occurrence of any specific in-service 
stressful experience(s) deemed 
established by the record.  This report 
is then to be added to the Veteran's 
claims file.  

6.  If, and only if, evidence 
corroborating the occurrence of any 
claimed in-service stressful 
experience(s) is received, the RO should 
afford the Veteran a VA psychiatric 
examination to determine whether the 
Veteran meets the criteria for a 
diagnosis of PTSD, and if so, to 
determine the stressors supporting that 
diagnosis.

After any indicated testing, an 
examination of the Veteran, and a review 
of the claims folder, the examiner should 
answer the following questions: Does the 
Veteran meet the criteria for a diagnosis 
of PTSD, and if so, what stressors 
support that diagnosis?  The examiner 
should provide a rationale for the 
opinion. 

7.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




